 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DANIEL BRUNO,                                      No. 2:17-cv-327-WBS-EFB
11                         Plaintiff,
12              v.                                       ORDER AFTER HEARING
13    EQUIFAX INFORMATION SERVICES,
      LLC, et al.,
14
                           Defendants.
15

16

17          This case was before the court on October 10, 2018, for hearing on (1) plaintiff’s motion

18   to enter the default of defendant Robert McGinley, or in the alternative, to compel him to appear

19   for a deposition and provide responses to discovery requests (ECF No. 222), and (2) defendant

20   Equifax’s motion to strike new arguments raised in plaintiff’s response to declarations of Equifax

21   representatives or, in the alternative, for leave to file a response to plaintiff’s arguments (ECF No.

22   226). Attorney Joseph Messer appeared on behalf of plaintiff. Attorneys Zachary McEntyre and

23   Allison White appeared on behalf of defendant Equifax.1

24          At the hearing, plaintiff’s counsel withdrew the motion to enter the default or compel the

25   deposition defendant Robert McGinley, given that defendant’s recent death. Accordingly, it is

26   ORDERED that the clerk terminate the motion (ECF No. 222) as having been withdrawn.

27

28          1
                 Counsel for both parties appeared by telephone.
                                                         1
 1   Further, for the reasons state on the record, it is ORDERED that Equifax’s motion to strike or,
 2   alternatively, leave to file a response (ECF No. 226) is granted in part and denied in part as
 3   follows:
 4                  a. The motion is denied as to Equifax’s request to strike plaintiff’s arguments
 5   raised in response to the declarations of Equifax representatives; and
 6                  b. The motion is granted as to Equifax’s request for leave to file a response to
 7   plaintiff’s arguments. Equifax shall file its response by no later than October 24, 2018.
 8   DATED: October 17, 2018.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
